Citation Nr: 1526121	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder, to include a left heel disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1991 to December 1995.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed knee and ankle disorders indicated above.  The Veteran appealed the denials of service connection, and in a November 2013 decision the Board denied service connection for the claimed disorders.

In December 2014 the Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court), which granted a December 2014 Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  These matters have thus been returned to the Board for compliance with the terms of the JMR.

The Veteran testified via video conference from the RO in Nashville, Tennessee before the undersigned Acting Veterans Law Judge in August 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that degenerative joint disease of the right and left knees is related to service, and that a left ankle disorder is related an in-service left ankle sprain which was incurred while marching.  Additionally, the Veteran has asserted that a right ankle disorder is secondary to her left ankle disorder.

VA Examination Deficiencies

In their December 2012 JMR, the parties argued that the Board erred in relying on a November 2010 VA examination of the knees and left ankle.  

Specifically, the parties agreed that the examiner had provided an inadequate rational in concluding that the Veteran's knee disorders were related not to service, but rather to the combined effects of the Veteran's arthritis risk factors which include the her age, gender, lack of osteoporosis, occupation as a law enforcement office, and high level of sports activities.  The parties contended that instead of providing an explanation as to how the Veteran's unique and personal medical history applied to the associated risk factors of osteoarthritis, she provided only a "a general discussion of the risks."  See Parties' JMR, pg 3.

Regarding the claimed left ankle disorder, the November 2010 VA examiner had determined that the only clinical finding referable to the left foot was of a heel spur, rather than any left ankle disorder; the Board denied the Veteran's claim, finding that she had no current left ankle disability.  To the extent that the Veteran has a left heel spur, the VA examiner opined that such symptomatology was more likely than not due to a combination of risk factors unrelated to service.  In their JMR, the parties again agreed that the examiner's opinion "was inadequate as to the left ankle condition because the examiner did not offer any rationale as to why [the Veteran's] left ankle disorder was not related to service."  See Parties' JMR, pg 4.

Due to the inadequacy of her November 2010 VA examination, a new examination must be conducted, and new opinions sought.

Right Ankle Disorder 

The Veteran had contended that a right ankle disorder is secondary to her service-connected left ankle disorder.  Because the Board is remanding the claim of service connection for the left ankle, the claim of service connection for the right ankle must also be remanded as it is inextricably intertwined with the left ankle claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of her knees and ankles; the claims folder should be made available to the examiner for review before the examination.

The examiner should review the claims file and identify all of the Veteran's current left knee, right knee, left ankle, and left foot disorders.  For EACH disorder diagnosed, state whether the disorder:

is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

If the examiner determines that one or more of the Veteran's orthopedic disorders are secondary to non-service related factors (to include age, gender, lack of osteoporosis, occupation as a law enforcement office, and/or a high level of sports activities), the examiner is to specifically discuss the unique and particularized ways in which such factor(s) contributed to the onset of the claimed disorder.

Following review of the claims file, the examiner should identify all of the Veteran's current right ankle and left foot disorders.  For EACH disorder diagnosed, state whether the disorder:

a. is at least as likely as not caused by a service connected disease or injury, to include a left ankle or foot disorder.

b. was at least as likely as not aggravated by a service connected disease or injury, to include a left ankle or foot disorder.  "Aggravation" in this context means that the mental health disorder was made worse, beyond the point it may have naturally advanced to, by a service-connected disability.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be notified and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




